DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Claim Interpretation
2.	Claims 10-18 are drawn to a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”   Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
Election/Restriction
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to methods, classified in G01N 33/48721.
II. Claims 10-18, drawn to systems, classified in C12Q	 2565/631.
4.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Invention II can be used to separate charged molecules from uncharged ones.
5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 (a)/pre-AIA  first paragraph. 
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
7.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
8.	During a telephone conversation with Jason M. Pass on 28 July 2022 a provisional election was made without traverse to prosecute the invention of Invention II, claims 10-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are therefore withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
10.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102/103
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14.	Claims 10-16 are rejected under pre-AIA  35 U.S.C. 102 (a)1/(a)(2) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Olasagasti et al (U.S. Patent Application Publication No. US 2010/0035260 A1, published 11 February 2010).
Regarding claim 10, Olasagasti et al each a system (i.e., device; Abstract) comprising a chip comprising at least one cell, in the form of an independently addressable nanopore (paragraph 0112-0113).  Each nanopore comprises an electrode (paragraph 0126) and is in a membrane (paragraph 0113), thereby forming the claimed cell.  Olasagasti et al further teach a controller, in the form of voltage control logic on a hardware system (paragraph 0219; see also paragraph 0246), which varies the voltage across the nanopore (paragraph 0114).  Olasagasti et al also teach the system comprises a microprocessor (paragraph 0192) and measures an electrical signal (e.g., current or conductance; paragraph 0125), and a portion of the molecule, in the form of a nucleotide, in the nanopore is identified (paragraph 0007).  Olasagasti et al further teach the detection of varying probing voltages (paragraph 0146).  Thus, every limitation of the claimed system is taught by Olasagasti et al, and the system is either anticipated by, or alternatively, obvious over Olasagasti et al.
Alternatively, it is noted that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); See MPEP 2144.04 III). 
Thus, providing a controller and/or processor to perform the claimed functions of the system is obvious.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
	Regarding claim 11, the system of claim 10 is discussed above.  Olasagasti et al teach voltages of 100 mV or more (paragraph 0212), and voltages of 150 mV (paragraph 0064), which include the claimed range.
In addition, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 12 and 13, the system of claim 10 is discussed above.  Olasagasti et al teach the device measures an current or conductance (paragraph 0125).
In addition, with respect to claims 11-13, it is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., varying the voltage or detecting a specific signal) fail to define additional structural elements of the claimed system.  Because Olasagasti et al teache the structural elements of the claim, the claim is anticipated by, or obvious over, Olasagasti et al.  See MPEP § 2114.
Applicant is reminded to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 14, the system of claim 10 is discussed above.  Olasagasti et al teach the detection molecule is a tag (i.e., label; paragraph 0125).
Regarding claims 15-16, the system of claim 10 is discussed above.  Olasagasti et al teach the detection molecule is a polymer (i.e., claim 15), in the form of a polynucleotide (i.e., claim 16; paragraph 0125).
In addition, with respect to claim 14-16, it is noted that the limitations therein are drawn to a molecule, which is not actually part of the claimed system, and thus do not further limit the claims.
15	Claims 10-16 are rejected under pre-AIA  35 U.S.C. 102 (a)1/(a)(2) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over 
Akeson et al (U.S. Patent Application Publication No. US 2011/0005918 A1, published 13 January 2011).
Regarding claim 10, Akeson et al teach a system (i.e., device) having varying voltage (paragraph 0111), electrodes near nanopores (paragraph 0140) on a chip (paragraph 0099), and controllers (i.e.,  microprocessors; paragraph 0237).  Akeson et al also  teach detection during varying of the voltages (paragraph 0170).  Thus, every limitation of the claimed system is taught by Akeson et al, and the system is either anticipated by, or alternatively, obvious over Akeson et al.
Alternatively, it is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. 
Thus, providing a controller and/or processor to perform the claimed functions of the system is obvious.
Applicant is reminded to not merely rely upon counsel’s arguments in place of evidence in the record.
	Regarding claim 11, the system of claim 10 is discussed above.  Akeson et al teach voltages of 100 mV or more (paragraph 0256), and voltages of 150 mV (paragraph 0068), which include the claimed range.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.

Regarding claims 12 and 13, the system of claim 10 is discussed above.  Akeson et al teach the device measures an current or conductance (paragraph 0150).
In addition, with respect to claims 11-13, it is reiterated that the courts have held apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., varying the voltage or detecting a specific signal) fail to define additional structural elements of the claimed system.  Because Akeson et al teach the structural elements of the claim, the claim is anticipated by, or obvious over, Akeson et al.
Applicant is reminded to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 14, the system of claim 10 is discussed above.  Akeson et al teach the detection molecule is a tag (i.e., label; paragraph 0078).
Regarding claims 15-16, the system of claim 10 is discussed above.  Akeson et al teach the detection molecule is a polymer (i.e., claim 15), in the form of a polynucleotide (i.e., claim 16; paragraph 0023).
In addition, with respect to claim 14-16, it is noted that the limitations therein are drawn to a molecule, which is not actually part of the claimed system, and thus do not further limit the claims.



Claim Rejections - 35 USC § 103
16.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Olasagasti et al (U.S. Patent Application Publication No. US 2010/0035260 A1, published 11 February 2010) as applied to claim 10 above, and further in view of Denison et al (U.S. Patent No. 6,362,002 B1, issued 26 March 2002).
It is noted that while claim 11 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claim 11, the system of claim 10 is discussed above in Section 14.
Denison et al teach a system (Example 3) comprising a computer (column 9, lines 20-25) and membrane nanopore (column 8, lines 25-40), wherein the nanopore has electrodes proximal thereto (column 16, lines 25-35).  Denison et al teach the voltage is varied over voltages starting at 120 mv (column 5, lines 25-55), and also discusses the range of 120 mV to 140 mV (Example 6).  Denison et al further teach the system has the added advantage of allowing detection of single nucleotide variations or mutations in the target (column 5, lines 50-65).  Thus, Denison et al teach the known techniques of using varied voltages.	
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the system of Olasagasti et al with the teachings of Denison et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of allowing detection of single nucleotide variations or mutations in the target as explicitly taught by Denison et al (column 5, lines 50-65).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Denison et al could have been applied to the system of Olasagasti et al with predictable results because the known techniques of Denison et al predictably results in voltages useful for moving polymers through nanopores and identifying them.
17.	Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Olasagasti et al (U.S. Patent Application Publication No. US 2010/0035260 A1, published 11 February 2010) as applied to claim 10 above, and further in view of Zhang et al (U.S. Patent Application Publication No. US 2011/0037486 A1, published 17 February 2011, filed 2 August 2010).
Regarding claims 17-18, the system of claim 10 is discussed above in Section 14.
Olasagasti et al do not teach voltage waveforms.
	However, Zhang et al teach a system (paragraph 0003) comprising a processor (i.e., computer; paragraph 0118) and a nanopore (paragraph 0114).  The system utilizes a sinusoidal alternating current waveform (paragraph 0084 and claim 6 of Zhang et al), and has the added advantage of allowing identification of DNA sequences (Abstract).  Thus, Zhang et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the system of Olasagasti et al with the teachings of Zhang et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of allowing identification of DNA sequences as explicitly taught by Zhang et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Zhang et al could have been applied to the system of Olasagasti et al with predictable results because the known techniques of Zhang et al predictably results in voltages useful for moving polymers through nanopores and identifying them.
18.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over 
Akeson et al (U.S. Patent Application Publication No. US 2011/0005918 A1, published 13 January 2011) as applied to claim 10 above, and further in view of Denison et al (U.S. Patent No. 6,362,002 B1, issued 26 March 2002).
It is noted that while claim 11 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claim 11, the system of claim 10 is discussed above in Section 15.
Denison et al teach a system (Example 3) comprising a computer (column 9, lines 20-25) and membrane nanopore (column 8, lines 25-40), wherein the nanopore has electrodes proximal thereto (column 16, lines 25-35).  Denison et al teach the voltage is varied over voltages starting at 120 mv (column 5, lines 25-55), and also discusses the range of 120 mV to 140 mV (Example 6).  Denison et al further teach the system has the added advantage of allowing detection of single nucleotide variations or mutations in the target (column 5, lines 50-65).  Thus, Denison et al teach the known techniques of using varied voltages.	
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the system of Akeson et al with the teachings of Denison et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of allowing detection of single nucleotide variations or mutations in the target as explicitly taught by Denison et al (column 5, lines 50-65).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Denison et al could have been applied to the system of Akeson et al with predictable results because the known techniques of Denison et al predictably results in voltages useful for moving polymers through nanopores and identifying them.
19.	Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Akeson et al (U.S. Patent Application Publication No. US 2011/0005918 A1, published 13 January 2011) as applied to claim 10 above, and further in view of Zhang et al (U.S. Patent Application Publication No. US 2011/0037486 A1, published 17 February 2011, filed 2 August 2010).
Regarding claims 17-18, the system of claim 10 is discussed above in Section 15.
Akeson et al do not teach voltage waveforms.
	However, Zhang et al teach a system (paragraph 0003) comprising a processor (i.e., computer; paragraph 0118) and a nanopore (paragraph 0114).  The system utilizes a sinusoidal alternating current waveform (paragraph 0084 and claim 6 of Zhang et al), and has the added advantage of allowing identification of DNA sequences (Abstract).  Thus, Zhang et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the system of Akeson et al with the teachings of Zhang et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of allowing identification of DNA sequences as explicitly taught by Zhang et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Zhang et al could have been applied to the system of Akeson et al with predictable results because the known techniques of Zhang et al predictably results in voltages useful for moving polymers through nanopores and identifying them.
Claim Rejections - 35 USC § 101
20.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

21.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The structural limitations of the system are generic and known in the art based on the following prior art:
	I.	Olasagasti et al (as discussed above).
	II.	Akeson et al (as discussed above).
III.	Barth (U.S. Patent Application Publication No. US 2005/0186629 A1, published 25 August 2005) teach a system (i.e., device; Abstract) having varying voltage (paragraph 0122), electrodes near nanopores (paragraph 0123) on a chip (paragraph 0003), and controllers (i.e., computers; paragraph 0026) for detecting current (paragraph 0007) or conductance (paragraph 0022).
 IV.	Meller et al (U.S. Patent Application Publication No. US 2009/01029477 A1, published 29 January 2009) teach a system (Abstract) having varying voltage (paragraph 0105), electrodes near nanopores (paragraph 0019) on a chip (paragraph 0070), and controllers (paragraph 0093) for detecting current (paragraph 0026) or conductance (paragraph 0066).
The remaining limitations found in claims are drawn to the performance of an abstract idea (i.e., identifying a portion) or to intended uses of the system once an analyte is added.  
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
22.	One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole are directed to an improvement to a technology instead of an abstract idea, or are directed to a patent-eligible application of a law of nature instead of the law of nature itself, or are directed to a product that is markedly different from that which occurs in nature instead of a natural phenomenon. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. Applicant should show why the claims require the improvement in all embodiments. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. See the May 2016 guidance at
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0
	
Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
24.	Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,662,471 B2 in view of Olasagasti et al (U.S. Patent Application Publication No. US 2010/0035260 A1, published 11 February 2010)
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require providing a chip comprising a nanopore in a membrane, an electrode, variable voltages, etc.  Any additional limitations of the ‘471 claims are encompassed by the open clam language “comprising” found in the instant claims.
While the ‘471 claims do not require a processor/controller, this limitation is taught by Olasagasti et al, along with the other limitations discussed above.
It is also reiterated that the courts have held that:
A.	 Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art;
B.	Where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists; and
C.	Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Thus, providing a controller and/or processor to perform the claimed functions of the system is obvious and the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Olasagasti et al also teach the system has the added advantage of allowing identification of  drug candidates (Abstract).  Thus, Olasagasti et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Olasagasti et al to with the ‘471 claims to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of allowing identification of  drug candidates as explicitly taught by Olasagasti et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Olasagasti et al could have been applied to the ‘471 claims  with predictable results because the known techniques of Olasagasti et al predictably results in structures useful for moving polymers through nanopores and identifying them.
25.	Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,662,471 B2 in view of Akeson et al (U.S. Patent Application Publication No. US 2011/0005918 A1, published 13 January 2011).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require providing a chip comprising a nanopore in a membrane, an electrode, variable voltages, etc.  Any additional limitations of the ‘471 claims are encompassed by the open clam language “comprising” found in the instant claims.
While the ‘471 claims do not require a processor/controller, this limitation is taught by Akeson et al, along with the other limitations discussed above.
It is also reiterated that the courts have held that:
A.	 Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art;
B.	Where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists; and
C.	Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Thus, providing a controller and/or processor to perform the claimed functions of the system is obvious and the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Akeson et al also teach the system has the added advantage of allowing identification of mutations (paragraph 0005).  Thus, Akeson et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Akeson et al to with the ‘471 claims to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of allowing identification of mutations aw explicitly taught by Akeson et al (paragraph 0005).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Akeson et al could have been applied to the ‘471 claims  with predictable results because the known techniques of Akeson et al predictably results in structures useful for moving polymers through nanopores and identifying them.
Conclusion
26.	No claim is allowed.
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634